Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are not persuasive. Applicant argues that cited references failed to disclose receiving a media asset associated with the event, wherein the media asset is interactive and contextual; combining the video stream and media asset into an augmented combined video and media asset stream; transmitting the rendered augmented combined video and media asset stream via a network to one or more viewer devices such that the video stream and media assets are displayed at the same time in separate portions of a viewer device display screen such that the media asset remains interactive.

However, DeAngelis et al disclose a system that is capable of embedding or overlaying annotation data to a video stream and the annotation data is related to performance of some specific athlete  and users can interact with the annotation data via a website in order to be able  to purchase images associated those athletes for later view. And the system is able to transmit the annotation data and the media stream concurrently to the users via a network.

And the system further discloses recording device 220 replays recorded image data 219 and annotation data 227 as a single feed 205 featuring one or more objects 206. Where system 200 is utilized as a training device by a sports team, recording device 220 may be operated to 

And a spectator interacts with a web site to request images to be taken of a particular seat within the stadium. System 2300 then takes one or more images of the specified seat location during the event and makes the images available online, 0190; a spectator interacts with a web site to request images to be taken of a particular seat within the stadium. System 2300 then takes one or more images of the specified seat location during the event and makes the images available online. The spectator may then view and purchase the images after returning from the stadium.,0194-0195.

And production control device 2514 produces an image stream 2505, from one or more image feeds 2519, for display on a display device 2520. Production control device 2514 may also send annotation data 2527 and statistical data 2558 to display device 2520 for display in association with image stream 2505, 0213; 0193-0194; overlaying annotation data 227 onto image data 219 for one or more selected athletes,0087.This action is made final.

                                                              Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-9; 14-19; 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis  (US.Pub.20080129825) et al in view of Ruxton (US.Pub.No.20180014047).

Regarding claim 1,  DeAngelis et al disclose a method comprising: receiving a video stream from a camera at an event(see fig.1 and fig.2 with cameras  for capturing live video; system 100 has an object tracking device 102 that determines locations of one or more objects 106 within an operational field 108 and a camera control device 104 that controls one or more cameras 110 to capture image data of the one or more of objects 106. This image data is illustratively shown being output as live feeds (such as signals representing the captured image data), 0057); 

receiving a media asset associated with the event (see fig.1 and fig.2, component 227; camera control device 204 sends annotation data 227 to recording device 220 for recording with image data 219. Annotation data 227 includes identification of tracked objects of image data 219, 0082-0083; 0086; recording device 220 replays recorded image data 219 and annotation data 227 as a single feed 205 featuring one or more objects 206. Where system 200 is utilized as a 

wherein the media asset is interactive and contextual(Where the sporting venue has multiple cameras, a user watching a web-cast of the sporting event may select their desired view and/or player to watch, e.g., from a selection of players and views offered on the web site,0072; 0071; a user interacts with user interface 114 to assign object 106(1) to camera 110(1) and to assign object 106(3) to camera 110(2),0120; a spectator interacts with a web site to request images to be taken of a particular seat within the stadium. System 2300 then takes one or more images of the specified seat location during the event and makes the images available online, 0190; a spectator interacts with a web site to request images to be taken of a particular seat within the stadium. System 2300 then takes one or more images of the specified seat location during the event and makes the images available online. The spectator may then view and purchase the images after returning from the stadium.,0194-0195 );

combining  the video stream and media asset into an augmented combined video and media asset stream( Recording device 220 may combine annotation data 227 with recorded image data 219 when generating disc 222.,0086; recording device 220 generates live image feed 205 by combining a video overlay of performance information selected from annotation data 227 and image data 219,0089 );

rendering the augmented combined video and media asset stream, and transmitting the rendered augmented combined video and media asset stream via a network to one or more viewer devices such that the video stream and media assets are displayed at the same time in separate portions of a viewer device display screen such that the media asset remains interactive (see fig.25; production control device 2514 produces an image stream 2505, from one or more image feeds 2519, for display on a display device 2520. Production control device 2514 may also send annotation data 2527 and statistical data 2558 to display device 2520 for display in association with image stream 2505, 0213; 0193-0194; overlaying annotation data 227 onto image data 219 for one or more selected athletes,0087;0089 ).
 
But did not explicitly disclose including rendering pre-render elements of the combined video and media asset stream.

However,  Ruxton et al disclose including rendering pre-render elements of the combined video and media asset stream(Advertisement 254 can be any suitable advertisement presented on a user device. For example, as shown in FIG. 2B, advertisement 254 can include a live video stream 258 presented as a pre-roll advertisement prior to presentation of other media content (e.g., such as a video, a movie, a television program, and/or any other suitable media content,0038; 0047).



Regarding claim 2, DeAngelis et al disclose wherein the augmented combined video and media asset stream is rendered and transmitted by streaming contemporaneously with the event (recording device 220 selects performance data for runner 206(3) and includes this performance data, e.g., as a video overlay,0086).

Regarding claim 3, DeAngelis et al disclose wherein the augmented combined video and media asset stream is rendered and transmitted via video on demand following the event(Streamed images from these cameras are replayed (e.g., stored and re-played as on demand video streams,0069).

Regarding claim 4, DeAngelis et al disclose wherein the media asset comprises multiple media assets(see fig.25 with elements 2527 and 2558; production control device 2514 may also send annotation data 2527 and statistical data 2558 to display device 2520 for display in association with image stream 2505,0213).

Regarding claim 5, DeAngelis disclose wherein at least one media asset is interactive in its separate portion of the viewer device display screen(see fig.25).

Regarding claim 6, DeAngelis et al disclose wherein the rendered stream is displayed with the video stream in a center portion of the viewer device display screen with the media assets displayed around an outside of the center portion (see fig.25 with divided screen).

Regarding claim 7, DeAngelis  et al disclose wherein the rendered stream is displayed with the video stream in a selected portion of the viewer device display screen (see fig.25; 0213).

Regarding claim 8, DeAngelis et al disclose wherein at least one media asset is displayed at least partially within the selected portion of the viewer device display screen (statistical data 2558 to display device 2520 for display in association with image stream 2505,0213).

Regarding claim 9,  DeAngelis et al  disclose wherein the media asset comprises an image and a link(a URL provided to athlete 306,0093;0193).

Regarding claim 11, DeAngelis  et al disclose wherein the media asset comprises a context asset( Production control device 2514 may also send annotation data 2527 and statistical data 2558 to display device 2520 for display in association with image stream 2505,0213-0214;

Regarding claim 12, it is rejected using the same ground of rejection for claim 1.
Regarding claim 14, it is rejected using the same ground of rejection for claim 3.
Regarding claim 15, it is rejected using the same ground of rejection for claim 4.

Regarding claim 16, Garcia et al disclose wherein at least one media asset is not interactive ( Annotation data 227 includes identification of tracked objects of image data 219,0082; performance information of the selected athlete,0086 ).

Regarding claim 17, it is rejected using the same ground of rejection for claim 6.
Regarding claim 18, it is rejected using the same ground of rejection for claim 7.
Regarding claim 19, it is rejected using the same ground of rejection for claim 8.
Regarding claim 21, it is rejected using the same ground of rejection for claim 1.

Claims 10,20   is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis  (US.Pub.20080129825) et al in view of Ruxton (US.Pub.No.20180014047) and Rajaraman (US.Pub.No.20100010893).

 Regarding claim 10, DeAngelis  and Ruxton et al did not  disclose wherein the link is selectable via the viewer device to provide a stack of selectable content.

However, Rajaraman et al disclose wherein the link is selectable via the viewer device to provide a stack of selectable content (see fig.2a and fig.2b for providing list of video content; allows the user to evaluate the appearance of the video overlay advertisement with respect to a given video. The particular video displayed in video play area 241 is determined according to the desired video attributes specified using video selection list 244, 0029; display URL and click 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Rajaraman to modify DeAngelis and Ruxton by providing user interface with options to select contents from a list for the purpose of increasing satisfaction of the users.

Regarding claim 20, it is rejected using the same ground of rejection for claim 10.

                                                               Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425         

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425